UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------ X
UNITED STATES OF AMERICA,

                                           MEMORANDUM AND ORDER
     -against-                             18-CR-134 (KAM)


DONVILLE INNISS,

                       Defendant.
------------------------------------ X

MATSUMOTO, United States District Judge:

          A three-count second superseding indictment, dated

August 1, 2019, charges defendants Donville Inniss (“Mr. Inniss”

or the “defendant”), and two others, Ingrid Innes (“Ms. Innes”),

and Alex Tasker (“Mr. Tasker”) (collectively, “defendants”) with

conspiracy to commit money laundering (Count I), in violation of

18 U.S.C. § 1956(h) and money laundering (Counts II and III), in

violation of 18 U.S.C. § 1956(a)(2)(A).    (ECF No. 50, Second

Superseding Indictment (S-2) (“Indictment”).)

          These charges are based on the following allegations:

From in or about and between August 2015 and April 2016, Mr.

Inniss, using his position as the Minister of Industry and as a

member of the Parliament of Barbados, engaged in a scheme to

accept approximately $36,000 in bribes from Ms. Innes, then-CEO

of the Insurance Corporation of Barbados Ltd. (“ICBL”), and Mr.

Tasker, then-Senior VP of ICBL, in violation of Barbadian law,

and laundered the proceeds of the bribes to and through the

                                1
United States.   (Id. ¶ 10.)   Furthermore, the Indictment alleges

that Mr. Inniss, using his official position as Minister of

Industry, caused the Barbados Investment and Development

Corporation (“BIDC”), an agency of the government of Barbados

and over which Mr. Inniss exercised authority, to renew two

insurance contracts with ICBL.     (Id. ¶¶ 11 - 17.)

          Specifically, the Indictment alleges that, in or about

July 2015, Mr. Inniss caused the BIDC to renew an insurance

contract with ICBL (“2015 Contract”), and that the 2015 Contract

required the BIDC to pay a premium of approximately 661,469.30

Barbadian Dollars, or roughly $330,734.65, to ICBL.     (Id. ¶ 12.)

In return, ICBL employees, including the other two defendants,

Ms. Innes and Mr. Tasker, allegedly agreed to pay a bribe of

approximately $16,536.73 (“Bribe One”) to Mr. Inniss, in

consideration for his role in having caused the BIDC to renew

the 2015 Contract.   (Id. ¶ 13.)    Bribe One represented five

percent of the total premium that the BIDC owed to ICBL under

the 2015 Contract.   (Id.)   The Indictment charges that, in

concealment of the bribes, Mr. Inniss arranged to launder the

bribes through a bank account in the Eastern District of New

York in the name of the New York Dental Company (“New York

Dental Company Bank Account”) (Id. ¶ 14.)     Payment was routed

through a bank branch located in Brooklyn, New York.     (Id.)



                                   2
            The Indictment also alleges that, in or about March

2016, Mr. Inniss caused the BIDC to renew another insurance

contract with ICBL (“2016 Contract”).     (Id. ¶ 16.)   In return,

ICBL employees, including the other two defendants, allegedly

agreed to pay an additional bribe of approximately $20,000

(“Bribe Two”) to Mr. Inniss, in consideration for having caused

the BIDC to renew the 2016 Contract.     (Id. ¶ 17.)

            The Indictment further alleges the following transfers

of funds:    On or about August 17, 2015, a majority shareholder

of ICBL (“Bermuda Company”) transferred approximately $16,536.73

to the New York Dental Company Bank Account based on a false

invoice provided by Ms. Innes, Mr. Tasker, and “ICBL Executive

1” for purported consulting services.     (Id. ¶ 15.)   On or about

August 19, 2015, the New York Dental Company transferred

approximately $16,000 to a bank account in the United States in

the name of Mr. Inniss via a check made payable to Mr. Inniss.

(Id.)   Additionally, on or about April 18, 2016, the Bermuda

Company transferred approximately $20,000 to the New York Dental

Company Bank Account, based on a false invoice prepared by Ms.

Innes, Mr. Tasker, and unnamed “ICBL Executive 1” for purported

consulting services.    (Id. ¶ 18.)   On or about April 25, 2016,

The New York Dental Company made transfers of approximately

$9,000 and $8,000 to bank accounts in the United States,

including at “Bank 1,” in the name of Mr. Inniss, via checks

                                  3
made payable to Mr. Inniss.    (Id.)   On or about April 27, 2016,

the New York Dental Company transferred approximately $2,750 to

a bank account in the United States in the name of Mr. Inniss,

via a check made payable to Mr. Inniss.    (Id.)

                          RELEVANT BACKGROUND

          Pursuant to the April 3, 2019 Pretrial Scheduling

Order (“Pretrial Scheduling Order”), the parties were required

to file their pretrial motions by June 7, 2019, opposition

papers by June 28, 2019, and reply papers by July 5, 2019.       (ECF

No. 37, Pretrial Scheduling Order.)    Though the parties filed

pretrial motions by June 7, 2019, they continued to submit

filings, including additional motions, well outside of the

court-ordered schedule.    On August 23, 2019, the government

filed a supplemental motion in limine and a motion to produce

and find a document not protected by the attorney-client

privilege.   (ECF No. 53, Supplemental Motion in Limine; ECF No.

54, First Motion to Produce and find document not protected by

a-c privilege.)   On September 3, 2019, the government filed a

supplement to its first motion in limine.       (ECF No. 56, Letter

re September 6, 2019 conference and supplemental motion in

limine as to Donville Inniss.)    On September 4, 2019, the

government filed a motion to take a Rule 15 deposition, which

the court granted on September 12, 2019.    (ECF No. 62, Motion to

Take Deposition; ECF No. 70, Memorandum and Order granting

                                   4
Motion to Take Deposition.)   Over two months after submitting

his initial pretrial motions on June 7, 2019, Mr. Inniss filed a

motion to strike a section of foreign law and to object to that

portion of the proposed testimony of the government’s expert

witness, Thomas Durbin LLM (“Mr. Durbin”).   (ECF No. 74, Letter

Motion to Strike Section of Foreign Law and Objection to

Proposed Expert Testimony (“Def. Mot. to Strike”), dated

9/16/2019.)   The parties mutually agreed, with permission from

the court, to adjourn the trial date from October 28, 2019 to

January 13, 2020, in part to permit the court to consider the

later-filed motions.   (Dkt. Entry dated 10/14/2019.)

          This Memorandum and Order addresses the government’s

eight motions in limine before the court (“Gov. Motions”).

Pursuant to the Pretrial Scheduling Order, on June 5, 2019, the

government timely submitted its initial five motions in limine,

requesting that the court: (1) admit evidence concerning

defendant’s request to ICBL for a purported donation to the

Corporation; (2) preclude defendant from introducing evidence or

argument concerning Barbadian criminal law enforcement,

including that Barbadian law enforcement has not, to date,

charged defendant with any crimes; (3) preclude defendant from

introducing evidence or argument that bribes are a custom or

practice in Barbados; (4) preclude evidence or argument

concerning defendant’s prior commission of “good acts” or non-

                                 5
commission of other bad acts; and (5) preclude evidence or

argument concerning defendant’s family background, health

condition, age, conditions of pretrial release, or any other

personal factor unconnected to guilt.   (ECF No. 39, First Motion

in Limine by USA as to Donville Inniss.)   On July 1, 2019, three

days after the court-ordered deadline set forth in the Pretrial

Scheduling Order, and without seeking an extension, defense

counsel filed defendant’s response to the government’s initial

motions in limine.   (ECF No. 43, Response to Motion re First

Motion in Limine.)   On July 3, 2019, the government timely

submitted its reply to defendant’s response.   (ECF No. 44,

Notice Reply as to Donville Inniss re Response to Motion.)

          On August 23, 2019, nearly two months after the

deadline to file pretrial motions according to the Pretrial

Scheduling Order, the government filed two pretrial motions, in

addition to its first five motions: (6) a supplemental motion in

limine, requesting that the court admit evidence of defendant’s

“financial motive to commit the charged offenses,” either as

direct evidence or pursuant to Rule 404(b) of the Federal Rules

of Evidence (“Rule 404(b)”) (ECF No. 53, Supplemental Motion in

Limine by USA as to Donville Inniss); and (7) a motion

requesting that the court find that a document is not protected

by the attorney-client privilege, permit the government to use

the document in its prosecution of the case, and produce the

                                 6
document to Mr. Inniss in discovery.   (ECF No. 54, First Motion

to Produce and find document not protected by a-c privilege

(“Privilege Motion”).)

          On September 5, 2019, Mr. Inniss filed his opposition

to the government’s supplemental motion in limine.    (ECF No. 63,

Response in Opposition re Supplemental Motion in Limine.)    On

September 3, 2019, counsel for Ms. Innes, Mr. John Joseph

Rolecki, Esq., filed a notice of appearance, and Ronald DeWaard,

Esq. and Gary Mouw, Esq. filed motions to appear pro hac vice on

behalf of Ms. Innes (collectively, “Ms. Innes’s counsel”).    (ECF

No. 57, Notice of Attorney Appearance: John Joseph Rolecki; ECF

No. 58, Motion to Appear Pro Hac Vice for Gary Mouw; ECF No. 59,

Motion to Appear Pro Hac Vice for Ronald DeWaard.)    On September

3, 2019, Ms. Innes’s counsel filed a letter requesting 10

additional days to respond to the government’s Privilege Motion,

which extension the court granted on September 5, 2019.    (ECF

No. 60, Motion for Extension of Time to File Response/Reply as

to First Motion to Produce and find document not protected by a-

c privilege; Dkt. Order dated 9/5/2019.)   On September 13, 2019,

Ms. Innes’s counsel filed its response in opposition to the

government’s Privilege Motion, including three exhibits that it

provided to the court for in camera review.   (ECF No. 73,

Response to Motion re First Motion to Produce and find document

not protected by a-c privilege (“Privilege Opp.”).)   On

                                7
September 18, 2019, the government filed its reply brief in

further support of its Privilege Motion. 1         (ECF No. 75, Reply to

Response to Motion re First Motion to Produce and find document

not protected by a-c privilege (response to Doc #73) (“Privilege

Reply”).)

             On September 3, 2019, the government filed its eighth

pretrial motion in limine, requesting that the court admit

evidence concerning two additional 7,000 Barbadian dollar

“donations” that ICBL made to defendant as direct evidence of

the crimes charged or admissible evidence under Rule 404(b).

(ECF No. 56, Supplement to Government’s First Motion in Limine.)

On September 6, 2019, defense counsel filed its opposition to

the motion.    (ECF No. 64, Response in Opposition re First Motion

in Limine (Supplemental Letter Dated September 3, 2019).)              On

September 12, 2019, the government filed its reply.            (ECF No.

71, Letter Reply in Support of Supplemental Motion in Limine.)



1 Ms. Innes had submitted her declaration, in support of her opposition to the

government’s Privilege Motion, to the court for in camera review, “to
preserve her attorney-client privilege,” but articulated no reason why the
declaration was privileged. (ECF No. 73, Privilege Opp. 1-2 n.1.) The
government has requested that the court order Ms. Innes to “unseal all
portions of her declaration that are not protected by the attorney-client
privilege.” (ECF No. 75, Privilege Reply 3.) Ms. Innes did not object to
the government’s specific request that she unseal all portions of her
declaration that are not protected by the attorney-client privilege.

The court finds that Ms. Innes’s declaration is not protected by the
attorney-client privilege because it does not contain any substantive
discussion of her counsel’s legal advice or other confidential communication
between Ms. Innes and her counsel. The court hereby grants the government’s
request and directs Ms. Innes’s counsel to file Ms. Innes’s unredacted
declaration on ECF by 5:00 p.m. on December 23, 2019.

                                      8
           For the reasons set forth below, the court grants in

part and denies in part the government’s motions in limine.

                          LEGAL STANDARDS

  A. Motions in Limine

          The government’s pretrial motions all seek preliminary

rulings on the admissibility of certain evidence.       “A district

court’s inherent authority to manage the course of its trials

encompasses the right to rule on motions in limine.”         Highland

Capital Mgmt., LP v. Schneider, 551 F. Supp. 2d 173, 176-77.

The purpose of a motion in limine is to “aid the trial process

by enabling the court to rule in advance of trial on the

relevance of certain forecasted evidence.”       Palmieri v. Defaria,

88 F.3d 136, 141 (2d Cir. 1996).       Thus, the trial court should

only exclude evidence when it is “clearly inadmissible on all

potential grounds.”   United States v. Paredes, 176 F. Supp. 2d

192, 193 (S.D.N.Y. 2001); see also, e.g., United States v.

Ceballo, No. 13-CR-308 (KAM), 2014 WL 4980554, at *1 (E.D.N.Y.

Oct. 6, 2014); Barret, 2011 WL 6704862, at *4.

          In reviewing motions in limine, the court bears in

mind that the Federal Rules of Evidence establish a general rule

of admissibility.   Fed. R. Evid. 401.      If evidence is

“relevant,” it is admissible “unless any of the following

provides otherwise: the United States Constitution; a federal

statute; these rules; or other rules prescribed by the Supreme

                                   9
Court.”   Fed. R. Evid. 402.   Evidence is relevant where “(a) it

has any tendency to make a fact more or less probable than it

would be without the evidence; and (b) the fact is of

consequence in determining the action.”     Fed. R. Evid. 401.

Irrelevant evidence, on the other hand, is not admissible.       Fed.

R. Evid. 402.   “Evidence need not be conclusive in order to be

relevant.”   United States v. Schultz, 333 F.3d 393, 416 (2d Cir.

2003) (internal quotation marks and citation omitted).

“Nonconclusive evidence should still be admitted if it makes a

proposition more probable than not; factors which make evidence

less than conclusive affect only weight, not admissibility.”

Id.   (internal quotation marks and citation omitted).

  B. Uncharged Criminal Conduct or Bad Acts

           The threshold question in deciding a motion in limine

to admit evidence of a criminal defendant’s prior criminal

conduct or bad acts is determining whether such evidence

constitutes direct evidence of the crime charged or other acts

evidence subject to Rule 404(b).      See United States v. Ivanova,

19 F. Supp. 3d 511, 514 (S.D.N.Y. 2014).     In either case, the

court must determine whether the evidence is relevant and, if

so, consider whether to exclude the evidence pursuant to Rule

403 because its probative value is substantially outweighed by a

danger of unfair prejudice.    United States v. Nektalov, 325 F.



                                 10
Supp. 2d 367, 372 (S.D.N.Y. 2004) (citing United States v.

Bowie, 232 F.3d 923, 927 (D.C. Cir. 2000).

          Although evidence may be relevant as probative of

defendant’s charged conduct, this evidence may nevertheless be

inadmissible under Federal Rule of Evidence 403 (“Rule 403”) if

“its probative value is substantially outweighed by a danger of

. . . unfair prejudice.”    Fed. R. Evid. 403 (emphasis added);

United States v. Bourne, No. 08-CR-888, 2011 WL 4458846, at *12

(E.D.N.Y. Sept. 23, 2011) (“Evidence of uncharged acts may be

admissible, subject to limitations imposed by Rule []403[.]”).

“The term ‘unfair prejudice,’ as to a criminal defendant, speaks

to the capacity of some concededly relevant evidence to lure the

factfinder into declaring guilt on a ground different from proof

specific to the offense charged.”     Old Chief v. United States,

519 U.S. 172, 180 (1997).    In determining whether evidence is

unfairly prejudicial, the court considers it in the context of

the crime charged, excluding evidence that is “more inflammatory

than the charged crime.”    United States v. Livoti, 196 F.3d 322,

326 (2d Cir. 1999) (upholding district court’s admission of

evidence of “similar act” because it was relevant to defendant’s

assertion of mistake); cf. United States v. Pitre, 960 F.2d

1112, 1120 (2d Cir. 1992) (finding no unfair prejudice where

“evidence of prior narcotics transactions ‘did not involve

conduct any more sensational or disturbing than the crimes with

                                 11
which [the appellants were] charged.’”) (quoting United States

v. Roldan-Zapata, 916 F.2d 795, 804 (2d Cir. 1990)).

          1. Admissibility as Direct Evidence

          Evidence of uncharged criminal conduct or other bad

acts is relevant and properly admissible as direct evidence, as

opposed to other acts evidence under Rule 404(b), if such

conduct “arose out of the same transaction or series of

transactions as the charged offense, if it is inextricably

intertwined with the evidence regarding the charged offense, or

if it is necessary to complete the story of the crime on trial.”

United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000)

(internal quotation marks omitted) (quoting United States v.

Gonzalez, 110 F.3d 936, 942 (2d Cir. 1997)).    A “trial court may

admit evidence that does not directly establish an element of

the offense charged, in order to provide background for the

events alleged in the Indictment.”   Gonzalez, 110 F.3d at 941.

Background evidence may be admitted in order to show, for

example, the “circumstances surrounding the events or to furnish

an explanation of the understanding or intent with which certain

acts were performed.”   Id.

          “[W]here . . . a conspiracy is charged, uncharged acts

may be admissible as direct evidence of the conspiracy itself.”

United States v. Baez, 349 F.3d 90, 93 (2d Cir. 2003) (internal

quotation marks omitted) (upholding district court’s admission

                               12
of 16 uncharged robberies).   “An act that is alleged to have

been done in furtherance of the alleged conspiracy” is

considered “part of the very act charged.”      United States v.

Rivera, No. 13-CR-149 (KAM), 2015 WL 1875658, at *3 (E.D.N.Y.

Apr. 22, 2015) (quoting United States v. Diaz, 176 F.3d 52, 79

(2d Cir. 1999) (internal quotation marks omitted); United States

v. Thai, 29 F.3d 785, 812 (2d Cir. 1994) (in conspiracy cases,

“uncharged acts may be admissible as direct evidence of the

conspiracy itself”).

           All evidence of “intrinsic act[s] offered as direct

proof of the crime charged will, by definition, satisfy Rule

404(b).”   Id.   The only practical difference in admitting other

acts as direct evidence is that “the Government escapes 404(b)’s

notice requirement and the Court need not give a limiting

instruction cautioning the jury against making an improper

inference of criminal propensity.”      Id.

           2. Admissibility under Rule 404(b)

           Rule 404(b) provides that:

           Evidence of a crime, wrong, or other act is not
           admissible to prove a person’s character in order
           to show that on a particular occasion the person
           acted in accordance with the character.       This
           evidence may be admissible for another purpose,
           such as proving motive, opportunity, intent,
           preparation, plan, knowledge, identity, absence of
           mistake, or lack of accident.

Fed. R. Evid. 404(b) (emphasis added).


                                 13
          The Second Circuit has adopted an inclusionary

approach to Rule 404(b), admitting other acts evidence unless it

is “introduced for the sole purpose of showing the defendant’s

bad character, . . . [is] overly prejudicial under Fed. R. Evid.

403[,] or not relevant under Fed. R. Evid. 402.”    United States

v. Pascarella, 84 F.3d 61, 69 (2d Cir. 1996).    “The district

court has broad discretion to admit evidence pursuant to Rule

404(b), and its ruling will not be overturned on appeal absent

[an] abuse of discretion.”   United States v. Midyett, 603 F.

Supp. 2d 450, 454 (E.D.N.Y. 2009) (citing Carboni, 204 F.3d at

44).

          In ruling on the admissibility of evidence under Rule

404(b), the court must consider whether: “(1) it was offered for

a proper purpose; (2) it was relevant to a disputed trial issue;

(3) its probative value is substantially outweighed by its

possible prejudice; and (4) the trial court administered an

appropriate limiting instruction.”    United States v. Edwards,

342 F.3d 168, 176 (2d Cir. 2003) (citing United States v. Pitre,

960 F.2d 1112, 1119 (2d Cir. 1992). The government must show

that it seeks to offer the other acts evidence for a proper

purpose, not as improper propensity evidence.

                             DISCUSSION

  A. Motion to Admit Evidence of Mr. Inniss’s Request to ICBL
     for a Purported Donation to the Corporation


                                 14
            The government’s first motion in limine seeks to admit

evidence concerning defendant’s request to ICBL for a purported

“donation” to the Corporation in December 2015, as direct

evidence of the charged crimes in the Superseding Indictment or,

in the alternative, as admissible evidence pursuant to Rule

404(b). 2   (ECF No. 39 at 3-7.)      Mr. Inniss’s counsel conceded the

government’s motion, noting that the government’s request seems

“well within reason,” but noted that defense counsel “may renew

its opposition . . . and seek preclusion” pursuant to Federal

Rule of Evidence 403, once the defense has had an opportunity to

review the 3500 materials (ECF No. 43, p. 3, fn. 3.)            As of the

date of this decision, Mr. Inniss’s counsel does not dispute

that evidence “that Donville Inniss requested a bribe . . .

during the time period set forth in the indictment would be

probative of the existence of the conduct alleged in the

indictment, and therefore constitute[s] direct evidence.”             (ECF

No. 43, p. 3.)     The court agrees.      For the reasons set forth

below, the court grants the government’s motion in limine to

admit direct evidence regarding Mr. Inniss’s solicitation of an

alleged bribe in December 2015, ICBL’s payment of the alleged

bribe, and the subsequent transfer of $6,500 from an account at



2 For the purpose of ruling on the admissibility of evidence, the court

accepts as true the government’s factual characterizations regarding the
evidence it seeks to admit, as contained in the government’s motions in
limine. (See, e.g., ECF Nos. 39, 53, and 56.)

                                     15
First Caribbean International Bank (Barbados) Limited to Mr.

Inniss’s personal bank account in Florida.

           According to the government, while defendant was the

Minister of Industry in Barbados, he controlled the Corporation.

In 2014 and 2015, defendant sought purported “donations” from

ICBL and directed payment of those “donations” to the

Corporation.   (ECF No. 39, p. 3.)         The government asserts that

evidence reflects that at least one of these purported

“donations” was a bribe.     (Id.)    The government seeks to

introduce “evidence that Inniss sought another bribe payment

from ICBL,” on or about December 12, 2015, when Mr. Inniss sent

an email to Mr. Tasker with an attached “invoice” dated December

10, 2015, requesting $4,000.00 as a “fee for professional

services rendered in respect of corporate growth strategies.”

(Id.)   The invoice was from the Corporation and addressed to

ICBL, to Mr. Tasker’s attention.          (Id.)   The December 10, 2015

invoice was allegedly “replaced” by a second invoice, also dated

December 10, 2015, which requested $4,000.00 as a “donation” to

a “community event,” and omitted any reference to a “fee for

professional services.”     (Id. at 3-4.)         On or about December 17,

2015, ICBL made out a check to the Corporation for 4,000

Barbadian dollars (approximately $2,000).           (Id. at 4.)   A

document produced by ICBL described the payment as a “donation –

community event.”   (Id.)    Mr. Inniss deposited this check into

                                     16
an account in the name of the Corporation, at First Caribbean

International Bank (Barbados) Limited.    (Id.)   On or about

December 22, 2015, approximately $6,500 was transferred from an

account at First Caribbean International Bank (Barbados) Limited

to Mr. Inniss’s personal bank account in Florida.     (Id.)

          The court finds that evidence of Mr. Inniss’s December

2015 request to ICBL to pay the foregoing amounts to the

Corporation is admissible as direct evidence of the money

laundering conspiracy charged in Count One of the Indictment.

(Id. at 5.)   ICBL paid the purported bribes that are alleged in

the Indictment on or about August 17, 2015 and April 18, 2016,

respectively.   (Id.)   The government asserts that “[e]vidence

showing that Inniss requested an additional bribe from Tasker in

the middle of that time period – in or about December 2015 – and

that, at around the same time, funds were transferred from an

account at the bank where Inniss received the bribe (First

Caribbean International Bank (Barbados) Limited) to Inniss’

personal bank account in the United States, is ‘inextricably

intertwined with the evidence regarding’ Count One and ‘is

necessary to complete the story of the crime[] on trial.”       (Id.

at 5-6 (emphasis added) (citing Carboni, 204 F.3d at 44).)

          Evidence that Mr. Inniss solicited, received, and

transferred to his personal bank account another bribe from Mr.

Tasker, a co-defendant who is also charged in the Indictment

                                 17
with conspiracy to launder money and money laundering offenses,

during the time period alleged in the Indictment, is plainly

admissible.   Such evidence reflects conduct that “arose out of

the same transaction or series of transactions as the charged

offense,” is “inextricably intertwined” with the evidence

regarding the charged offenses and is “necessary to complete the

story of the crime on trial.”   United States v. Carboni, 204

F.3d at 44 (2d Cir. 2000) (internal quotation marks omitted)

(quoting United States v. Gonzalez, 110 F.3d at 942 (2d Cir.

1997)).   Thus, the court finds that this uncharged conduct is

not “other crimes” evidence and is therefore not subject to the

restrictions of Rule 404(b).

           As previously noted, it is well-settled that

“uncharged acts may be admissible as direct evidence of the

conspiracy itself.” See Baez, 349 F.3d at 93 (2d Cir. 2003)

(internal quotation marks omitted); cf. United States v. Rivera,

No. 13-CR-149 (KAM), 2015 WL 1875658, at *3 (E.D.N.Y. Apr. 22,

2015) (“An act that is alleged to have been done in furtherance

of the alleged conspiracy” is considered “part of the very act

charged.”) (quoting United States v. Diaz, 176 F.3d 52, 79 (2d

Cir. 1999) (internal quotation marks omitted); United States v.

Thai, 29 F.3d 785, 812 (2d Cir. 1994) (in conspiracy cases,

“uncharged acts may be admissible as direct evidence of the

conspiracy itself”).   Accordingly, the court grants the

                                18
government’s motion in limine to admit evidence regarding Mr.

Inniss’s solicitation of one or more purported bribes and the

subsequent transfer of $6,500 from an account at First Caribbean

International Bank (Barbados) Limited to Mr. Inniss’s personal

bank account in Florida.   Because the court finds that such

evidence is admissible as direct evidence, it need not decide

whether this evidence is also admissible under Rule 404(b).

  B. Motion to Preclude Evidence of Barbadian Criminal Law
     Enforcement

          The government’s second motion in limine requests that

the court preclude the defendant from introducing evidence or

argument concerning Barbadian criminal law enforcement,

including that Barbadian law enforcement has not, to date,

charged defendant with any crime, on the ground that such

information is irrelevant to the case.   (ECF No. 39, pp. 7-10.)

Additionally, the government asserts that if the court found

such evidence to be relevant, the court should preclude the

admission of this evidence under Rule 403 because it would risk

jury confusion and invite the jury to draw improper inferences

regarding Mr. Inniss’s guilt or innocence.   (Id.)

          Defense counsel has acknowledged the merits of the

government’s motion in limine: “[T]he decisions of local law

enforcement are plainly irrelevant to the charges of a

conspiracy to commit money laundering and substantive money


                                19
laundering in this case.   Donville Inniss does not have any

intention to raise such issues, and therefore takes no position

on the government’s application.”    (ECF No. 43, p. 3.)

          For the reasons set forth below, the court grants the

government’s motion in limine to preclude defendant from

introducing evidence concerning either the activities, or

inaction, of Barbadian law enforcement against Mr. Inniss.

          Federal Rule of Evidence 401 (“Rule 401”) classifies

evidence as relevant if “(a) it has any tendency to make a fact

more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action.”     Fed.

R. Evid. 401.   Under Federal Rule of Evidence 402 (“Rule 402”),

relevant evidence is generally admissible, whereas irrelevant

evidence is “not admissible.”   Fed. R. Evid. 402.

          Whether the Barbadian law enforcement authorities have

charged Mr. Inniss with a crime or whether they are

investigating Mr. Inniss is irrelevant to the jury’s

determination at trial of whether Mr. Inniss solicited or

accepted bribes, in violation of the Barbados Prevention of

Corruption Act.   Information regarding the Barbadian law

enforcement authorities’ actions – or lack thereof – would be

probative of entirely irrelevant issues for purposes of the

present trial, including potentially “timing issues, the

availability and allocation of law enforcement resources and

                                20
prosecutorial priorities.”     (ECF No. 39, p. 8.)   The government

cited United States v. Heon-Cheol Chi, in which the court

granted the government’s motion in limine seeking to preclude

the defendant from offering evidence of whether he had been

prosecuted in Korea for the specified unlawful activity of

bribery.   (Id.)   In that case, the Central District of

California court ruled that “whether defendant has been

arrested, charged with, or convicted of a crime in Korea is not

relevant to the defendant’s state of mind.”     United States v.

Heon-Cheol Chi, No. 16-824 (JFW), Tr. at 56:22-24 (C.D. Cal.

July 7, 2017).     As noted above, defense counsel did not object

to the government’s motion and expressly concedes that evidence

concerning the Barbadian government’s actions is “plainly

irrelevant” here.    (ECF No. 43 at 3.)   Therefore, the court

grants the government’s motion in limine to preclude irrelevant

evidence concerning Barbadian criminal law enforcement,

including whether such law enforcement has charged defendant

with any crimes.

  C. Motion to Preclude Evidence That Bribes Are a Custom or
     Practice in Barbados

           The government’s third motion in limine seeks to

preclude Mr. Inniss from introducing evidence or argument that

bribes are a custom or practice in Barbados.     (ECF No. 39 at 10-

12.)   The government indicates that it has “disclosed evidence


                                  21
to the defendant that ICBL made payments to other government

officials in Barbados” and that the “charges against [Mr.

Inniss] are entirely unrelated to these other payments that ICBL

made to other government officials.    (Id. at 10-11.)

Furthermore, the government represents that it “does not intend

to introduce any evidence of these unrelated payments” and “is

not aware that [Mr. Inniss] knew of these payments.”     (Id.)

Accordingly, the government asserts that the existence of such

payments is irrelevant to the charges against Mr. Inniss.     (Id.)

Defense counsel apparently concedes the government’s motion in

limine concerning this issue: “Inniss is unaware of any lawful

‘custom or common practice’ defense to a violation of charges of

a conspiracy to commit money laundering and/or money

laundering”; defendant is “unaware that bribery is a ‘custom or

common practice’ in Barbados”; and defendant “does not have any

intention to raise such an issue.”    (ECF No. 43 at 3-4.)

          The court agrees that evidence of unrelated bribes

paid by ICBL, of which Mr. Inniss was not aware, is not relevant

to the charges against Mr. Inniss.    Fed. R. Evid. 401; Fed. R.

Evid. 402.   Indeed, whether or not bribery is an industry

practice in Barbados would not shed any light on Mr. Inniss’s

state of mind.   United States v. Oldbear, 568 F.3d 814, 821

(10th Cir. 2009) (holding that the district court properly

excluded testimony that attempted to establish an “everybody-is-

                                22
doing-it” defense).    Finally, as noted above, defense counsel

has represented that it is not aware that bribery is, in fact, a

common practice or custom in Barbados and that defendant does

not intend to make such an argument.    (ECF No. 43 at 3-4.)

Accordingly, the court finds the unrelated bribes irrelevant and

grants the government’s motion in limine to preclude any

evidence that ICBL has paid bribes to other individuals, or

argument that bribery may have been commonplace or part of

industry practice in Barbados.

  D. Motion to Preclude Evidence Concerning Defendant’s Prior
     Commission of Good Acts or Non-Commission of Bad Acts

           The government’s fourth motion in limine requests that

the court preclude evidence or argument concerning Mr. Inniss’s

prior commission of “good acts” or non-commission of other bad

acts.   For the reasons set forth below, the court grants the

government’s motion.

           “While non-criminal activities may be relevant where

the defendant is alleged to have engaged in ‘ceaseless’ criminal

conduct, ‘[a] defendant may not seek to establish his innocence

. . . through proof of the absence of criminal acts on [other]

specific occasions.”    See United States v. Nekritin, No. 10-CR-

491 (KAM), 2011 WL 2462744, at *5 (E.D.N.Y. June 17, 2011)

(quoting United States v. Scarpa, 897 F.2d 63, 70 (2d Cir.

1990)); see also United States v. Benedetto, 571 F.2d 1246,


                                 23
1249-50 (2d Cir. 1978) (testimony that “defendant had not taken

bribes” on prior occasions was improperly admitted).

“[C]haracter evidence has long been admissible only in the form

of reputation and not in the form of a recitation of good or bad

acts.”    Benedetto, 571 F.2d at 1249-50. (citing Michelson v.

United States, 335 U.S. 469, 477 (1948)).    In Benedetto, the

Second Circuit found that the district court had improperly

admitted “evidence of specific acts . . . ostensibly designed to

prove that [defendant] was a person of good character, unlikely

to have taken the alleged bribes.”    Id. (emphasis added).

Similarly, in O’Connor, the Second Circuit noted that proposed

testimony about defendant’s “specific good acts, as reflected in

FBI reports of interviews with [others] who stated that they had

not paid appellant any bribes” should be excluded.    United

States v. O’Connor, 580 F.2d 38, 43 (2d Cir. 1978) (citing

Benedetto, 571 F.2d at 1249-50).

            Although a character witness may give general

testimony concerning the defendant’s reputation for a “pertinent

trait of character” or the witness’s opinion of the defendant

with regard to that trait, “[e]vidence of a person’s character

or character trait is not admissible to prove that on a

particular occasion the person acted in accordance with the

character or trait.”    Fed. R. Evid. 404(a); Fed. R. Evid.

405(a).    A defendant may not testify or offer other proof to

                                 24
establish specific acts in conformity with a trait, unless that

trait is an “essential element of the charge, claim, or

defense.”    Fed. R. Evid. 405(b) (emphasis added).    For instance,

in Rivera, the court precluded “evidence of unrelated prior good

conduct, i.e., charitable giving or cooperation with law

enforcement” on the basis that it was not relevant to the

charged conduct, and any minimal probative value of such

evidence was outweighed by the likelihood of jury confusion and

the risk of jury nullification.    United States v. Rivera, No.

13-CR-149 (KAM), 2015 WL 1725991, at *2 (E.D.N.Y. Apr. 15,

2015).

            Defense counsel opposes the government’s motion in

limine by arguing that the Second Circuit has allowed criminal

defendants to “introduce evidence of . . . good character.”

(ECF No. 43 at 5.)    Defendant’s argument, however, misses the

mark.    It is undisputed that Mr. Inniss may offer evidence of a

pertinent character trait under Rule 404(a)(2)(A), so long as it

does not take the form of specific prior act evidence, or

evidence that Mr. Inniss did not commit bad acts on prior

occasions.    Fed. R. Evid. 404(a)(2)(A).

            Moreover, as the government noted, none of the cases

cited by defense counsel supports the proposition that a

defendant may introduce evidence of specific prior good acts or

non-commission of other bad acts.      (ECF No. 44 at 2.)   In

                                  25
Pujana-Mena, the defense had presented “three character

witnesses . . . who testified as to [defendant’s] reputation in

his community as an honest and law-abiding person,” as opposed

to specific prior good acts.    United States v. Pujana-Mena, 949

F.2d 24, 26 (2d Cir. 1991).    In Han, the Second Circuit found

that the district court had erred in excluding defendant’s

proffered testimony of “his reputation for uprightness and an

unwillingness to exploit others,” but that this error was

harmless in light of the substantial evidence presented at trial

that tended to prove defendant’s criminal intent.    United States

v. Han, 230 F.3d, 560, 563-64 (2d Cir. 2000).    Evidence of a

defendant’s lack of criminal record is, however, typically

admitted as “background” evidence even though it may be of

“relatively low probative value.”     United States v. Blackwell,

853 F.2d 86, 88 (2d Cir. 1988) (finding that testimony

concerning defendant’s military service, college education, and

lack of criminal history was admissible as “background”

evidence).   Therefore, the court grants the government’s fourth

motion in limine requesting preclusion of evidence or argument

concerning Mr. Inniss’s prior commission of “good acts” or non-

commission of other bad acts.    Pursuant to Federal Rule of

Evidence 405 (“Rule 405”), Mr. Inniss may, however, proffer

evidence of good character in the form of testimony regarding



                                 26
his reputation, without reciting good acts or the lack of bad

acts.

  E. Motion to Preclude Evidence Concerning Defendant’s Family
     Background, Health, Age, and Other Personal Factors

          The government’s fifth motion in limine requests that

the court preclude evidence or argument concerning Mr. Inniss’s

family background, health condition, age, conditions of pretrial

release, or “any other personal factor unconnected to guilt.”

(ECF No. 39 at 13.)   The government also requests that the court

preclude evidence or argument “concerning the punishment or

consequences [defendant] faces if convicted,” on the basis that

such evidence or argument would create a risk of jury confusion.

(Id. at 14.)    Defense counsel did not confirm whether Mr. Inniss

intends to offer the above categories of evidence at trial;

nevertheless, defense counsel opposes the government’s motion on

the ground that “[s]hould Donville Inniss decide to exercise his

Sixth Amendment right to testify at his upcoming trial, the

jurors will have the opportunity [to] hear his individual

history, which includes both his triumphs and failures.”    (ECF

No. 43 at 6.)   Further, defense counsel asserts that

“[t]estimony about a witness’ individual history and present

circumstances is customary” and would not “cause jurors to lose

sight of their function.”   (Id. at 6-7.)   However, defense




                                 27
counsel acknowledges that the court should “instruct the jury

that its verdict is not to be based upon sympathy.”     (Id. at 7.)

            The district court has “wide discretion concerning the

admissibility of background evidence,” such as information about

a defendant’s career or education.     Blackwell, 853 F.2d at 88

(2d Cir. 1988); United States v. Kosinski, 2017 WL 4953902, at

*5 (D. Conn. Oct. 31, 2017).    Consistent with that discretion, a

court may limit the introduction of background evidence that is

not relevant under Rule 401 or that risks unfair prejudice,

confusing the issues, misleading the jury, or wasting time under

Rule 403.   Fed. R. Evid. 401; Fed. R. Evid. 403; Kosinski, 2017

WL 4953902, at *5-6 (D. Conn. Oct. 31, 2017); United States v.

Lopez, 2017 WL 6554955, at *6 (W.D.N.Y. Dec. 22, 2017)

(documents concerning a defendant’s employment history and

educational record, which were offered to prove defendant’s law-

abiding nature, were properly excluded as evidence of specific

acts).

            As previously noted, pursuant to Rule 405, defendant

is permitted to elicit witness testimony concerning defendant’s

reputation for a pertinent character trait or a witness’s

opinion regarding that trait.   Fed. R. Evid. 405; United States

v. Lopez, 2017 WL 6554955, at *6.     Consistent with the bounds

and guidelines of Rules 401, 403, 405, and any other relevant

rule of evidence asserted by the parties, the court shall

                                 28
evaluate the relevance, probative value, and potential

prejudicial effect of any proffered evidence, and shall exclude

evidence that is not relevant, lacking in probative value, or

substantially more prejudicial than probative.     At this

juncture, the court respectfully denies, in part, the

government’s fifth motion in limine, with respect to the

government’s request that the court preclude evidence of any

personal or background information concerning Mr. Inniss.

            The court next considers the government’s request that

the jury be instructed not to reach a verdict motivated by

sympathy for defendant.    It is well-established law that the

jury has a limited function – to determine guilt or the lack

thereof; consequently, the jury has no role in sentencing with

the exception of certain circumstances, such as capital cases,

or where a witness or prosecutor misleads the jury, which are

not relevant here.    In Shannon v. United States, the United

States Supreme Court stated the following about the jury’s role

at trial:

            It is well established that when a jury has no
            sentencing function, it should be admonished to
            reach its verdict without regard to what sentence
            might be imposed.    The principle that juries are
            not to consider the consequences of their verdicts
            is a reflection of the basic division of labor in
            our legal system between judge and jury. The jury’s
            function is to find the facts and to decide whether,
            on those facts, the defendant is guilty of the crime
            charged. The judge, by contrast, imposes sentence
            on the defendant after the jury has arrived at a

                                  29
          guilty   verdict.     Information    regarding   the
          consequences of a verdict is therefore irrelevant
          to the jury’s task.     Moreover, providing jurors
          sentencing information invites them to ponder
          matters that are not within their province,
          distracts     them    from     their     factfinding
          responsibilities, and creates a strong possibility
          of confusion.

Shannon v. United States, 512 U.S. 573, 579 (1994) (emphasis

added) (internal citations and quotation marks omitted).

          Applying Shannon, courts within the Second Circuit

have ruled that a defendant is generally not entitled to a jury

instruction on the sentence he could receive.   United States v.

Pabon-Cruz, 391 F.3d 86, 94-95 (2d Cir. 2004) (holding it was

not error for district court not to inform the jury of the

mandatory minimum sentence defendant would receive if

convicted); United States v. Polouizzi, 564 F.3d 142, 160-61 (2d

Cir. 2009) (same); United States v. Blume, 967 F.2d 45, 49 (2d

Cir. 1992) (“Federal courts usually instruct juries not to

consider a verdict’s consequences.”) (citation omitted); United

States v. Dupree, 833 F. Supp. 2d 255, 261-62 (E.D.N.Y. 2011),

vacated and remanded on other grounds, 706 F.3d 131 (2d Cir.

2013).   Furthermore, the court shall instruct the jury and give

limiting instruction that the jury must not reach a verdict out




                                30
of sympathy for any party, or based on a consideration of the

potential consequences defendant faces if convicted.

          Thus, the court grants, in part, the government’s

fifth motion in limine, with respect to the government’s request

to preclude evidence or argument concerning the potential

punishment or consequences defendant faces if convicted.

  F. Motion to Admit Evidence Concerning Defendant’s Financial
     Motive to Commit the Charged Offenses

          The government’s sixth motion in limine requests that

the court admit evidence of Mr. Inniss’s “financial motive” to

commit the charged offenses, as direct evidence or, in the

alternative, as evidence pursuant to Rule 404(b).   (ECF No. 53,

Supplemental Motion in Limine by USA as to Donville Inniss.)     As

set forth in the government’s motion, Mr. Inniss is alleged to

have received approximately $36,000 in bribe payments from ICBL

through bank accounts in the United States.   (Id. at 1-2.)

Shortly before and during the same time period that Mr. Inniss

was allegedly accepting and laundering bribe payments from ICBL,

emails supposedly show that he was facing financial

difficulties.   (Id. at 2.)   The government stated that, on March

5, 2015, defendant sent an email to an individual (the

“Individual”) requesting a $75,000 loan to assist with an

investment and college fees for his son; in that email, he also




                                 31
wrote that time was “of the essence.”     (Id.; ECF No. 46, Ex. A,

GX 71.)

           After receiving the loan, emails allegedly show that

defendant had trouble repaying it.     On August 18, 2015,

defendant sent the Individual an email stating that he had just

missed a call and he had “not forgotten loans.”     (ECF No. 46,

Ex. A, GX 74.)    Defendant explained there were “[d]elays on my

end.”   (Id.)   On the following day, defendant allegedly

deposited a $16,000 check from the New York Dental Company into

his personal bank account.     (ECF No. 46, Ex. A, GX 13.)     On

October 26, 2015, the Individual emailed defendant, requesting

overdue loan payments: “Donville, our year end is December as

you know, we need to get the outstanding monthly payments of

$2,000 per month from July to December for a total of $12,000

before then[.]”    (ECF No. 46, Ex. A, GX 75.)   In response,

defendant stated: “I have expended 32k here to deal with issues

arising from a [sic] our extortionist friend in jail! Will call

you tomorrow[.]”    (Id.)   On November 23, 2015, defendant sent

the Individual an email requesting an account number so he could

“rob a bank and pay[.]”     (ECF No. 46, Ex. A, GX 76.)   On

December 8, 2015, defendant emailed the Individual, stating, “My

challenge is getting USD[.]”     (ECF No. 46, Ex. A, GX 77.)     On

March 9, 2016, the Individual emailed defendant, asking, “Will



                                  32
you have any outstanding repayment amounts for me next week??

Any currency is OK[.]”    (ECF No. 46, Ex. A, GX 79.)

           On May 19, 2016, defendant emailed the Individual,

requesting the “name of payee and mailing address so that I may

mail a USD check to get loan payment going”; the Individual

responded with the requested information.     (ECF No. 46, Ex. A,

GX 81.)   On or about June 7, 2016, defendant appears to have

sent a check of $2,000 to the payee that the Individual had

identified.    (ECF No. 46, Ex. A, GX 83.)   Defendant allegedly

sent this check from the same account in which he deposited the

$16,000 check from the New York Dental Company in August 2015.

(ECF No. 53, Supplemental Motion in Limine by USA as to Donville

Inniss 2.)    On October 24, 2016, defendant emailed the

Individual stating that he had sent him a check in August “that

seems not to have cleared account”; the Individual responded

that he had received the check.    (ECF No. 46, Ex. A, GX 83.)

           In its opposition, Mr. Inniss’s counsel asserts that

the “probative value of . . . evidence of [Mr. Inniss’s] debt is

substantially outweighed by the prejudice” to Mr. Inniss.     (ECF

No. 63, Response in Opposition re Supplemental Motion in Limine

2-3.)   In support of its opposition, defendant’s counsel makes

the following assertions: (i) “the evidence of motive. . .

unfairly characterizes Donville Inniss as a person in

significant debt”; (ii) “there is no connection between receipt

                                  33
of the bribes and repayment of the [$75,000] loan,” which are

allegedly temporally “too far removed” from each other; and

(iii) the government’s argument assumes a fact that never

happened, i.e. that Mr. Inniss accepted a bribe of $20,000 in

order to pay $20,000 in past due loan obligations.    (Id.)

            As an initial matter, “[i]t is in the trial judge’s

discretion to admit evidence suggesting the defendant[‘s] motive

for the crime charged.”    United States v. King, 560 F.2d 122,

133 (2d Cir. 1977) (citations omitted).    In a number of cases

within the Second Circuit, courts have admitted evidence of

financial difficulty on the grounds that it is relevant and not

unduly prejudicial.    For example, in United States v. Reed, the

Second Circuit found that, in a case charging defendant,

operations manager at a brokerage house, with securities fraud

and mail fraud, evidence that defendant was behind in his

mortgage payments and was thus facing potential foreclosure was

relevant “because a defendant’s belief that he is in financial

difficulty is admissible to show motive, and not unduly

prejudicial.”     United States v. Reed, 639 F.2d 896, 907 (2d Cir.

1981).   The court also noted that “there is nothing inherently

prejudicial about being behind in one’s mortgage payments.”      Id.

Moreover, such evidence was not hearsay because it went to

defendant’s belief, rather than the truth of the matter

asserted.   Id.   Similarly, in United States v. Polansky, the

                                  34
Second Circuit ruled that, in a case charging defendant with

solicitation and receipt of a bribe, the court properly allowed

the government to cross-examine defendant concerning his

financial liabilities, which were in excess of $100,000, because

defendant’s outstanding debts “tended to show that [defendant]

had a motive for seeking and accepting gratuities.”   United

States v. Polansky, 418 F.2d 444, 448 (2d Cir. 1969).    Evidence

of motive may also be admissible as circumstantial evidence.

United States v. Zive, 299 F. Supp. 1273, 1277 (S.D.N.Y. 1969).

          The court finds that evidence of defendant’s debt

obligations – including defendant’s seeking out and obtaining a

$75,000 loan from the Individual, as well as documents and

communications concerning the repayment of the loan – is

relevant, probative of defendant’s state of mind, including

motive, and not unduly prejudicial.   See generally United States

v. King, 560 F.2d 122, 133 (2d Cir. 1977) (citations omitted);

United States v. Reed, 639 F.2d 896, 907 (2d Cir. 1981); United

States v. Polansky, 418 F.2d 444, 448 (2d Cir. 1969); United

States v. Zive, 299 F. Supp. 1273, 1277 (S.D.N.Y. 1969).   In

addition, the court finds that defendant’s interactions with the

Individual concerning his debt obligations provide background

and context for the charged offenses; thus, such evidence is

admissible to show “circumstances surrounding the events” at



                               35
issue.    United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir.

1991) (citations omitted).

            The court disagrees that evidence concerning Mr.

Inniss’s financial motive was temporally “too far removed” from

his alleged receipt of the bribes.         As noted above, one month

after defendant allegedly accepted a bribe payment in April

2016, defendant stated that he was going “to get loan payment

going.”    (ECF No. 53, Supplemental Motion in Limine by USA as to

Donville Inniss 2-3.)      Defendant also allegedly deposited a

$16,000 check from the New York Dental Company into his personal

bank account, one day after he emailed the Individual noting

that there were delays on his end in effectuating the loan

payments.    (Id. at 2.)    Notably, Mr. Inniss is charged in the

Indictment with having used “a United States bank account in the

name of the New York Dental Company” to further the money

laundering scheme.      (ECF No. 50, Indictment ¶¶ 11, 14, 15, 18,

et seq.)    For the foregoing reasons, the court grants the

government’s motion to admit evidence concerning Mr. Inniss’s

$75,000 debt obligation, including supporting documentation and

communications with the Individual. 3


3 The court notes defendant’s objection to evidence of Mr. Inniss’s past due
loan obligations on the ground that such evidence “relies upon the inference
the Donville Inniss accepted a bribe in the amount of approximately $20,000
to be used to repay $20,000 in past due loan obligations,” which is “a false
inference.” (ECF No. 63, Response in Opposition re Supplemental Motion in
Limine 3.) The government has charged Mr. Inniss, along with others, with
substantive money laundering counts in violation of 18 U.S.C. §
1956(a)(2)(A); the offense conduct allegedly includes a “wire transfer in the

                                     36
   G. Motion to Produce and Find a Document Not Protected by the
      Attorney-Client Privilege

             The government’s seventh motion in limine requests

that the court find that the document at issue (the “Document”)

is not protected by the attorney-client privilege. 4           (ECF No. 54,

Privilege Motion.)      The court has examined the Document, the

Supporting Documents submitted by the government, and the

factual background provided by the government and by Ms. Innes,

who has asserted attorney-client privilege with respect to the

Document.    The court does not now consider whether the Document

is relevant, probative, or unduly prejudicial with respect to

Mr. Inniss’s upcoming trial.        Rather, the sole aim of the

government’s Privilege Motion is to allow the court to rule on

whether the Document is protected by the attorney-client

privilege.

            The government asserts that (1) the Document is not

protected by the attorney-client privilege because it was

allegedly not kept confidential and (2) even if the Document had

been confidential, Ms. Innes waived the attorney-client



amount of approximately $20,000 from a Bermuda Company account in Bermuda to
a bank account at Bank 1 in Elmont, New York, in the name of the New York
Dental Company,” on approximately April 18, 2016. (ECF No. 50, Indictment ¶
24.) As the court noted in footnote two, for the purpose of ruling on the
admissibility of evidence, the court accepts as true the government’s factual
characterizations regarding the evidence it seeks to admit, as contained in
the government’s motions in limine.
4 The Document was provided to the court under seal by the government, in

support of its Privilege Motion, along with six other documentary exhibits
(“Supporting Documents”).

                                     37
privilege with respect to the Document when she voluntarily

provided the tablet computer containing the Document to KPMG.

(ECF No. 54, Privilege Motion 4-6.)         In opposition to the

government’s motion, Ms. Innes’s counsel asserts that (1) the

Document, which was allegedly prepared by Ms. Innes at the

direction of, and for her counsel, for the purpose of securing

legal advice, is an attorney-client privileged communication,

and (2) Ms. Innes “did not waive the privilege when, complying

with a directive received from her employer, she returned

company-issued computer devices and inadvertently forgot to

remove a copy of the attorney-client privileged communication.”

(ECF No. 73, Privilege Opp. 1.)        For the reasons set forth

below, the court respectfully denies the government’s motion and

finds that the Document is protected by the attorney-client

privilege and that Ms. Innes has not waived the attorney-client

privilege with respect to the Document.

    1. Relevant Facts 5

            According to the Document’s metadata, the Document was

created by Ms. Innes on October 9, 2016, approximately four days

after she was suspended from her employment at ICBL for alleged

conduct that was likely to result in litigation.            (Id. at 2; ECF

No. 54, Ex. C.)     The three-page Document, which is titled



5 To the extent that certain facts are not in dispute, the court relies upon
them for the purpose of ruling on the government’s Privilege Motion.

                                      38
“Chronological Order of Events,” appears to be a memorandum

recounting ICBL’s “business development” efforts generally,

including ICBL’s attempts “in gaining and preserving Government

Business[.]”   (ECF No. 54, Ex. A.)    The Document mentions

interactions between Mr. Inniss and other individuals at IBCL,

including a reference to an alleged “verbal agreement [between

Mr. Tasker and Mr. Inniss, obligating ICBL] to pay an annual

retainer to promote, market and develop business[.]”      (Id.)    The

Document sets forth, from the perspective of Ms. Innes, a

bulleted chronology of the events leading up to and around the

time of Ms. Innes’s suspension from ICBL.     The court understands

that Ms. Innes was suspended from ICBL on October 5, 2016, (ECF

No. 73, Privilege Opp. 2.); the Document describes events that

allegedly occurred on “Tuesday, afternoon, October 4th,”

“Oct[ober] 5,” and “October 7.”    (ECF No. 54, Ex. A.)

           According to Ms. Innes’s counsel, Ms. Innes secured

legal counsel in Barbados, within a few days following her

suspension, to represent her in connection with ICBL’s internal

investigation and in anticipation of potential litigation.        (ECF

No. 73, Privilege Opp. 1 and Ex. 2.)    Ms. Innes is not herself a

lawyer.   (ECF No. 54, Privilege Motion 2.)   Ms. Innes’s then-

counsel, Mr. Tariq Khan (“Mr. Khan”), requested that Ms. Innes

prepare, for his use, a summary of the background facts and

events leading up to her suspension.    (Id. at 1-2.)

                                  39
Consequently, Ms. Innes prepared the Document that is the

subject of the present dispute.        (Innes Decl. ¶ 5.)      Ms. Innes

prepared the Document, when she was away on vacation, on a

company-issued tablet (the “Device”); she saved the Document to

the Device’s local hard drive, as opposed to “ICBL’s computer

system.” 6   (ECF No. 73, Privilege Opp. 2; ECF No. 54, Privilege

Motion 2-3.)    The Document was not password-protected, and it

does not contain any express notation that it is attorney-client

privileged.    (ECF No. 54, Privilege Motion 2-3.)          On October 9,

2016, Ms. Innes sent the Document, using her personal, private

Gmail account, to her counsel, Mr. Khan.          (ECF No. 73, Privilege

Opp. 2.)

             On October 23, 2016, John Wight, the President and CEO

of BF&M Limited, ICBL’s parent company, informed Ms. Innes that

“during the suspended period, the company issued laptop and

phone [must] be returned to the company.”          (ECF No. 54, Ex. D at

5.)   On October 25, 2016, Mr. Wight again wrote to Ms. Innes,

requesting that she return her company-issued laptop and phone:

“KPMG, who are advising the Board of Directors of ICBL, [are] to

secure and image your Company issued laptop and mobile device.

These will be returned to you following this process.”             (Id. at


6 Though “ICBL’s computer system” is rather vague, the court understands this

to refer to a shared drive or network that was accessible to ICBL. In any
event, the parties appear to agree that Ms. Innes locally saved the Document
to the “Documents” folder on the Device’s hard drive. (ECF No. 54, Privilege
Motion 2; ECF No. 73, Privilege Opp. 2.)

                                     40
2-3.)   In response, Ms. Innes informed Mr. Wight that she “would

be happy to do this but I am flying to Barbados this morning and

[am] actually at the gate for the 8:20am flight.”      (Id. at 2.)

Later that evening, Mr. Wight wrote to Ms. Innes for the third

time regarding her company-issued laptop and phone: “We will

require you to bring your laptop and company issued phone to the

KPMG offices in Barbados tomorrow morning. Can you please

contact [name omitted] of KPMG first thing tomorrow morning to

drop those off.”   (Id.)

           On October 26, 2016, Ms. Innes wrote to Mr. Wight,

“Laptops and cell delivered to kpmg.      Just realized that I have

an IPad [sic] also.   Emails are not on the IPad [sic] – I will

deliver to kpmg in the next couple of days[.]”      (ECF No. 54, Ex.

E at 1.)   Later that day, Mr. Wight responded, “Please drop off

[the iPad] at the KPMG offices tomorrow morning.”      (Id.)   Ms.

Innes complied with Mr. Wight’s request that she return the

iPad, i.e. the Device.     (ECF No. 54, Privilege Motion 2.)    The

government notes that KPMG “found the Document while searching

the [Device] for information relevant to ICBL’s internal

investigation” and that ICBL informed the government that Ms.

Innes “did not delete the Document from the [Device] before

turning it over to KPMG.”     (Id.)    The government further notes

that “ICBL’s outside counsel voluntarily produced the Document

to the government on or about December 9, 2016.”      (Id. at 3.)

                                  41
           The parties are in apparent agreement that, during an

interview of Ms. Innes conducted by KPMG in late December 2016

(“December 2016 Interview”), the Document was shown to Ms.

Innes.   During the December 2016 Interview, Mr. Khan asserted

attorney-client privilege over the Document, directed Ms. Innes

not to answer questions about the Document, and terminated the

interview.   (Id.; ECF No. 73, Privilege Opp. 3; ECF No. 73, Ex.

1 ¶ 14.)   According to Ms. Innes’s counsel, Ms. Innes and Mr.

Khan “did not discover that the attorney-client privileged

document had been inadvertently disclosed until it was shown to

them during [the December 2016 Interview].”   (ECF No. 73,

Privilege Opp. 3.)   After the December 2016 Interview, Mr. Khan

“formally objected to ICBL’s use of the [Document] in connection

with an employment hearing” on the basis of attorney-client

privilege.   (Id.; ECF No. 73, Ex. 1 ¶ 14.)   At some point after

the December 2016 Interview, Ms. Innes allegedly retained a

lawyer in the United States who engaged in discussions with the

government about the government’s investigation.   (ECF No. 54,

Privilege Motion 3.)   Ms. Innes’s counsel represents that, by

letter dated May 10, 2017, Ms. Innes’s counsel continued to

assert that the Document was protected by the attorney-client

privilege, which had not been waived, and requested that the

government destroy all copies of the Document.   (Id.; ECF No.

73, Privilege Opp. 3.)   To date, Ms. Innes’ counsel has not

                                42
filed any motion in this court claiming privilege over the

Document.    (ECF No. 54, Privilege Motion 3.)

            Ms. Innes’s counsel represents that, “[h]aving created

the [Document] weeks earlier, and in complying with the

company’s demand that she immediately return her devices, Innes

simply forgot that the attorney-client privileged document was

saved on the local hard drive on one of her devices.”    (ECF No.

73, Privilege Opp. 3.)    Furthermore, Ms. Innes’s counsel

represents that neither Ms. Innes nor Mr. Khan knew of the

inadvertent disclosure until the Document was shown to them

during the December 2016 Interview.    (Id.)

  2. Legal Standards and Application

            The Second Circuit has stated:

            [T]he attorney-client privilege, dating back to the
            1600s, is the most ancient of the confidential
            communication privileges. Originally, it was the
            attorney’s privilege; today, it is recognized as
            the client’s. . . . The purposes for the privilege
            are twofold: first, it assures that a person
            seeking legal advice may do so safely.          Its
            existence therefore encourages the full and
            truthful revelation by the client of all the facts
            in his possession.      Second, no attorney can
            represent a client effectively unless the client
            discloses fully all the facts in his possession.
            Thus, the privilege ‘recognizes that sound legal
            advice or advocacy serves public ends and that such
            advice or advocacy depends upon the lawyer’s being
            fully informed by the client.’




                                 43
            United States v. Bilzerian, 926 F.2d 1285, 1292 (2d

            Cir. 1991) (quoting Upjohn Co. v. United States,

            449 U.S. 383, 389 (1981).

i.   The Document Is Protected by the Attorney-Client Privilege

            A party claiming attorney-client privilege must show

“(1) a communication between client and counsel that (2) was

intended to be and was in fact kept confidential, and (3) was

made for the purpose of obtaining or providing legal advice.”

In re County of Erie, 473 F.3d 413, 419 (2d Cir. 2007) (citation

omitted).

            As Ms. Innes’ counsel notes, the government does not

dispute that the Document was an attorney-client communication

that was prepared by Ms. Innes at the direction of and for her

counsel for the purpose of securing legal advice.     (ECF No. 73,

Privilege Opp. 4.)    Based on the court’s review of Ms. Innes’s

Declaration and an email from Ms. Innes to Mr. Khan, which were

submitted to the court for in camera review, the court notes

that Ms. Innes appears to have retained Mr. Khan as legal

counsel following her suspension.     (ECF No. 73, Ex. 1, Innes

Decl. ¶¶ 3-6; ECF No. 73, Ex. 2, Email from Ms. Innes to Mr.

Khan, dated Oct. 9, 2016.)    Moreover, Ms. Innes appears to have

prepared the Document at Mr. Khan’s request, for the purpose of

receiving legal advice.    Therefore, in assessing whether the

Document is protected by the attorney-client privilege, the

                                 44
court’s inquiry turns on whether or not Ms. Innes intended for

the Document to be and in fact kept it confidential.    In re

County of Erie, 473 F.3d 413, 419 (2d Cir. 2007) (citation

omitted).

            As the government notes, the Second Circuit has not

“specifically addressed the extent to which information stored

on an employer’s computer system can be a confidential

communication for purposes of the attorney-client privilege.”

Orbit One Commc’ns, Inc. v. Numerex Corp., 255 F.R.D. 98, 107-08

(S.D.N.Y. 2008).   Thus, the court analyzes the four advisory

factors outlined in United States v. Hatfield to evaluate

whether Ms. Innes, as an employee, had a “reasonable

expectation” that the Document would remain confidential despite

being stored on her company’s Device.    United States v.

Hatfield, No. 06-CR-0550 (JS), 2009 WL 3806300, at *8 (E.D.N.Y.

Nov. 13, 2009).    In assessing an employee’s reasonable

expectation of privacy for material stored on employer-issued

electronic devices or on an employer’s email account, courts

have increasingly considered the following: “‘(1) does the

corporation maintain a policy banning personal or other

objectionable use, (2) does the company monitor the use of the

employee’s computer or e-mail, (3) do third parties have a right

of access to the computer or e-mails, and (4) did the

corporation notify the employee, or was the employee aware, of

                                 45
the use and monitoring policies?’”   United States v. Finazzo,

No. 10-CR-457 (RRM), 2013 WL 619572, at *7 (E.D.N.Y. Feb. 19,

2013) (quoting In re Reserve Fund Sec. & Deriv. Litig., 275

F.R.D. 154, 160 (S.D.N.Y. 2011), aff’d by United States v.

Finazzo, 682 F. App’x 6, 15-16 (2d Cir. 2017).   To be sure, this

test involves a “highly fact-dependent analysis.”   Finazzo, No.

10-CR-457 (RRM), 2013 WL 619572, at *7.

          The government asserts that Ms. Innes did not have a

“reasonable expectation” that the Document was confidential

because (1) ICBL’s Code of Conduct bans “outside daily activity”

(Ex. F, Code of Conduct ¶ 1.11.3); (2) ICBL’s Code of Conduct

notes that “the Company reserves the right to monitor or review

all data and information contained on an employee’s Company-

issued computer or electronic device” (Id. ¶ 1.11.4); (3)

although ICBL does not “as a general matter grant[] third

parties a regular right of access to Company-issued

technologies,” Ms. Innes nevertheless could have “reasonably

foresee[n] that ICBL could have chosen to grant a third party

such as KPMG access to the tablet”; and (4) Ms. Innes was aware

of ICBL’s Code of Conduct.   (See generally ECF No. 54, Privilege

Motion 4-5.)

          In response, Ms. Innes’s counsel asserts that Ms.

Innes did have a reasonable expectation that the Document would

be kept confidential because (1) ICBL’s Code of Conduct did not

                                46
prohibit all types of personal use on company computers; (2)

there is no evidence that ICBL actually monitored the company’s

computer system or the local hard drives of employees’ devices;

(3) the government has conceded that ICBL did not generally

grant third parties the right to access ICBL’s computers or

emails; and (4) though Ms. Innes was “generally aware of the

company’s policy, she also knew that it did not provide that the

company will monitor” employees’ hard drives.    (ECF No. 73,

Privilege Opp. 5-6.)

            Applying the above four advisory factors, the court

finds that, on balance, they slightly favor Ms. Innes’s

position.    First, the court finds that ICBL’s policy does not

ban all personal use of company-issued electronic devices.

Though the Code of Conduct contains certain proscriptions

against, e.g., “fraud or theft,” as well as use of company

equipment “in the conduct of an outside business or in support

of any religious, political or other outside daily activity,”

these proscriptions do not rise to the level of an outright or

total ban on all personal use or personal legal use.    (ECF No.

54, Ex. F, Code of Conduct ¶¶ 1.11.1-1.11.4.)    In Hatfield, the

court found that this factor favored the party asserting

attorney-client privilege where the company’s policy did not ban

their employees from using company equipment to conduct personal

legal matters.    Hatfield, No. 06-CR-0550, 2009 WL 3806300, at

                                 47
*9. Furthermore, the fact that the employer’s Code of Conduct

states that “Company resources, such as . . . equipment . . .

are provided for Company business use” does not necessarily

negate an employee’s reasonable expectation that documents on

her computer will be kept confidential.    (ECF No. 54, Ex. F,

Code of Conduct ¶ 1.11.1.)   Thus, this factor tips in favor of

Ms. Innes.

          Second, the court finds that ICBL has not established,

official company policy notwithstanding, that it monitors the

use of employees’ computers or emails.    Apart from an unsworn

letter from ICBL’s outside counsel, Mr. Adam B. Siegel, which

claims that the company “avails itself” of its right to

“monitor[] Company-issued computers and electronic devices,

including tablets, when a breach of Company policy is suspected,

when requested by senior management, and in other circumstances

as appropriate,” (ECF No. 54, Ex. G, Letter from Mr. Siegel to

Mr. Moody, dated 6/9/2017) there is insufficient basis to

believe that ICBL actually enforced its computer policies, not

to mention enforced them on a regular basis.    Indeed, Ms.

Innes’s sworn Declaration noted that, to her knowledge as former

CEO, “the company did not generally enforce this [monitoring]

policy, let alone monitor or access the local hard drives of

employee’s computers.”   (ECF No. 73, Ex. 1, Innes Decl. ¶ 18.)



                                48
            In Curto v. Medical World Communications, Inc., a New

York federal court recognized that whether an employer routinely

enforced its computer usage policies is relevant to the court’s

assessment of the employee’s “reasonable expectation” of

confidentiality when conducting personal business on an

employer-issued device.       Curto v. Med. World Commc’ns, Inc., No.

03-CV-6327 (DRH), 2006 WL 1318387, at *3 (E.D.N.Y. May 15, 2006)

(employer’s general lack of enforcement of its computer usage

policies created a “false sense of security” that lulled

employees into believing that the policy would not be enforced).

Courts have also found that a computer policy that indicates the

company reserves the right to or may monitor information on

employees’ company-issued devices, as is the case here, is

distinct from a computer policy that indicates the company will

monitor such devices.      Id. at *6 (distinguishing a policy

stating that auditing “shall be implemented” from one stating

that the employer “may” monitor the employee’s computer usage);

United States v. Hatfield, 2009 WL 3806300, at *9 (E.D.N.Y. Nov.

13, 2009) (noting that the policy does not indicate that company

“will monitor employee computer hard drive or e-mail files, only

that it has the right to do so”). 7


7 Though the court finds that this advisory factor weighs in Ms. Innes’s

favor, the court also cautions against an undue focus on the specific wording
of any company’s computer policy, insofar as this factor assumes that a
typical employee actually reads the entirety of his or her employer’s
computer policy and analyzes the specific language used therein. To the

                                     49
            Furthermore, in Orbit One, a New York federal court

found that the employee’s expectation of confidentiality was

reasonable, notwithstanding language in the employer’s handbook,

because the employer “never had ready access to [the employee’s]

computer” that contained the privileged documents.            Orbit One

Commc’ns, Inc., 255 F.R.D. at 108.         Here, it is undisputed that

Ms. Innes created and stored the Document on her company-issued

Device, while she was suspended from her employment and away on

“vacation” abroad.      (ECF No. 73, Ex. 1, Innes Decl. ¶¶ 2, 5-6.)

It is also undisputed that Ms. Innes did not save the Document

to ICBL’s computer system or, as far as the court is aware,

otherwise connect the Device to ICBL’s computer system while on

vacation.    (Id. ¶¶ 6-7.)     ICBL’s counsel represented to the

government that “ICBL could have remotely monitored and accessed

[the Document] that the metadata shows was stored in the ‘My




extent that an employer’s computer policy or Code of Conduct arguably may be
akin to a contract of adhesion, it may be inappropriate for courts to
discount an employee’s claim that he or she had a reasonable expectation of
confidentiality in documents or files stored on an employer’s device, simply
because the Code of Conduct evinces the employer’s intent to monitor its
employees’ computers. See Klos v. Lotnicze, 133 F.3d 164, 168-69 (2d Cir.
1997) (noting that a “contract of adhesion is a contract formed as a ‘product
of a gross inequality of bargaining power’ between parties” typically
“offered by large, economically powerful corporations to unrepresented,
uneducated, and needy individuals on a take-it-or-leave-it basis, with no
opportunity to change the contract’s terms,” and noting that the concept of
adhesion contracts “evolved from public policy that refuses to enforce a
contract provision when it offends basic notions of civility and fair play”);
Restatement (Second) of Contracts § 178 (1981) (discussing agreements that
are unenforceable on grounds of public policy). Cf. EEOC v. Morgan Stanley &
Co., No. 01-CV-8421 (RMB)(RLE), 2002 WL 31108179 (S.D.N.Y. Sept. 20, 2002)
(finding provision restricting speech in employer’s Code of Conduct was
unenforceable because it violated public policy).

                                     50
Documents’ folder on the tablet, for example, via an established

VPN connection.”    (ECF No. 54, Ex. G, Letter from Mr. Siegel to

Mr. Moody 1-2.)    Crucially, ICBL’s counsel and the government

have not indicated that Ms. Innes ever connected the Device to

the company’s networks via a VPN connection when she created,

stored, or used her personal email to transmit the Document to

her counsel.    Thus, the court finds that the government has not

established that ICBL, in fact, had “ready access” or the

technological capability to monitor or inspect the contents of

the Device’s local hard drive while Ms. Innes was away on

vacation.    Thus, this factor also tips in favor of Ms. Innes.

            Third, because the government concedes that “ICBL does

not ‘as a general matter grant[] third parties a regular right

of access to Company-issued technologies,’” this factor favors

Ms. Innes’s position.    The government claims that it was

“reasonably foreseeable that ICBL could have chosen to grant a

third party such as KPMG access to the tablet that contained the

Document in connection with its ‘independent’ investigation,”

which is what ultimately occurred in this case.    (ECF No. 54,

Privilege Motion 5.)    There is no evidence that KPMG or any

other third party was granted access to the Device containing

the Document at the time the Document was created, stored, and

transmitted to Ms. Innes’s counsel.    Indeed, the Document was

not discovered until KPMG was in physical possession of the

                                 51
Device.    As Ms. Innes’s counsel notes, “[W]hen Ms. Innes created

the Document on October 9, 2016, no third-party had been granted

access to ICBL’s computers or systems.”   (ECF No. 73, Privilege

Opp. 6.)   And, as noted above, Ms. Innes created the Document

when she was traveling abroad and not connected to the company’s

server.    Therefore, at the time Ms. Innes created the Document,

the court finds that she had a reasonable expectation that third

parties would not have access to the Document.

           Fourth, the court finds that there is sufficient

evidence that Ms. Innes was aware of ICBL’s Code of Conduct and

the use and monitoring policies, thus this factor weighs in

favor of the government.   Nevertheless, for reasons discussed

above, the court finds that Ms. Innes had a reasonable

expectation that her communications with her attorney, including

the Document at issue, would be kept confidential.   As ICBL’s

counsel represented to the government in its June 9, 2017

letter, Ms. Innes was provided with the company’s Code of

Conduct and signed a “Managing Director’s Message” urging ICBL’s

employees to “promote the principles set out in this Code.”

(ECF No. 54, Ex. G, Letter from Mr. Siegel to Mr. Moody 2.)    The

court notes that though “ICBL [was not] able to locate records

regarding the last time Ms. Innes was formally notified of the

Company’s policies prior to October 9, 2016, or certified her

understanding of such policies,” id., Ms. Innes has conceded

                                 52
that she “was generally aware of the company’s policy,” (ECF No.

73, Privilege Opp. 6.).

           The government also asserts that Ms. Innes “apparently

requested that ICBL monitor the technology of other employees.”

(ECF No. 54, Privilege Motion 5; ECF No. 54, Ex. G, Letter from

Mr. Siegel to Mr. Moody 2.)   If true, such a request may bolster

an inference that Ms. Innes was aware that her own personal

activities on company-issued devices could be subject to

monitoring.   Ms. Innes has represented that she “do[es] not

recall requesting IT administrators to monitor other employees’

company-issued technology.”   (ECF No. 73, Ex. 1, Innes Decl. ¶

18.)   Ms. Innes’s counsel further asserts that Ms. Innes “knew

that [the company’s policy] did not provide that the company

will monitor employee’s[sic] computer hard drives,” citing the

Curto decision.   (ECF No. 73, Privilege Opp. 6.)    In Curto, the

court noted that the company had actually enforced its computer

policy on “approximately four instances,” including instances

where an employee “allegedly downloaded pornographic materials”

and another employee “allegedly play[ed] poker on the internet.”

Curto, 2006 WL 1318387, at *3.   There, the court concluded that

the general lack of enforcement of the company’s computer

policy, despite a few isolated instances of monitoring, did not

vitiate plaintiff’s assertion of attorney-client privilege over

emails sent through her personal email account.     Id.   Here, in

                                 53
contrast to Curto, the court finds that Ms. Innes’s creation of

the Document, at the request of her attorney, for the purpose of

receiving legal advice, could hardly be seen as rising to the

level of the flagrantly offensive and inappropriate activities

that led to computer monitoring in Curto.      Applying Curto, the

court notes that even if ICBL had monitored a few employees’

computer activities for blatantly offensive conduct, that would

not necessarily negate Ms. Innes’s reasonable expectation that

her activities would not be subject to monitoring.     In light of

the fact that Ms. Innes had been suspended by ICBL on October 5,

2016, just four days before she created the Document, and her

concession that she was generally aware of the company’s

computer policy, the court finds that this factor weighs in the

government’s favor.

           On balance, the court finds that the four advisory

factors slightly favor Ms. Innes’s position; thus, the court

concludes that Ms. Innes had a reasonable expectation that the

Document was and would remain confidential when she created it

and emailed it to her counsel.

ii.   No Waiver of Attorney-Client Privilege

           The government also asserts that, “even if the

Document were confidential, the defendant. . . waived any

attorney-client privilege that she may have had over the

Document when she voluntarily provided the tablet computer

                                 54
containing the Document to KPMG . . . and failed to assert any

privilege or take any other precautions to protect any privacy

interest in the Document.”    (ECF No. 54, Privilege Motion 6.)

“Voluntary disclosure of privileged communications to a third

party results in waiver of the attorney-client privilege[.]”

Local 851 of Int'l Bhd. of Teamsters v. Kuehne & Nagel Air

Freight, Inc., 36 F. Supp. 2d 127, 129-30 (E.D.N.Y. 1998)

(citations omitted).   The court is not convinced, however, that

the present circumstances amount to “voluntary disclosure” or

intentional waiver of the attorney-client privilege by Ms.

Innes, based on her return of the Device at her employer’s

urging.   In arguing that “voluntary disclosure of confidential

material to a third party waives any applicable attorney-client

privilege,” the government cites Schanfield v. Sojitz

Corporation of America, United States v. Jacobs, and Aventa

Learning, Inc. v. K12, Inc.    (Id. at 5.)   All three cases are

easily distinguishable from the instant case.

          In Schanfield, plaintiff had asserted attorney-client

privilege over a number of emails between plaintiff and three of

plaintiff’s family members, one of whom was a non-attorney.     In

those emails, plaintiff had shared “the underlying facts of his

lawsuit and his initial ideas about legal strategy, and then

[sought] advice on the matter from his [family members],”

including his sister who was not a lawyer.     Schanfield v. Sojitz

                                 55
Corp. of Am., 258 F.R.D. 211, 216 (S.D.N.Y. 2009).    The court

found that plaintiff had waived the attorney-client privilege

over those communications when he disclosed them to his sister.

Id.   Unlike in Schanfield, the government has not alleged that

Ms. Innes discussed or knowingly divulged the substance of the

Document or her attorney’s advice to anyone other than her

attorney.    And, because Ms. Innes sent the Document to her

attorney using her personal, private Gmail account, there is no

reason to believe that Ms. Innes disclosed the Document through

use of her company’s email account or company server.

            The government also cites United States v. Jacobs, in

which the client had disclosed “the gist of [his] attorney’s

advice” to third parties.    United States v. Jacobs, 117 F.3d 82,

90 (2d Cir. 1997), abrogated on other grounds by Loughrin v.

United States, 573 U.S. 351 (2014).    Despite the fact that the

client had inaccurately conveyed the substance of his attorney’s

advice, the Second Circuit found that the client had waived the

attorney-client privilege over his attorney’s communications.

Id. at 90.    As noted above, Ms. Innes is not alleged to have

communicated, whether orally or in writing, her attorney’s legal

advice; thus, Jacobs is also distinguishable from the instant

case.

            The government next cites Aventa Learning, a

Washington federal civil case expressly applying Washington

                                 56
state law, which the court does not find instructive here.

Aventa Learning, Inc. v. K12, Inc., 830 F. Supp. 2d 1083, 1106

(W.D. Wash. 2011).   In that case, the employee waited “nearly a

year and [a] half following his relinquishment of the [company]

computer” before asserting attorney-client privilege, whereas in

the instant case, Ms. Innes asserted attorney-client privilege

over the Document in “late December 2016,” as soon as she

realized the accidental disclosure, and approximately two months

after she returned the Device to her employer, ICBL, in late

October 2016.   (Id.; ECF No. 54, Privilege Motion 2-3.)

Additionally, it is unclear whether the plaintiff in Aventa

Learning intentionally waived the attorney-client privilege,

whereas in the instant case, Ms. Innes has asserted that she

“did not recall that saved on one of the devices was the

Chronological Order of Events document [she had] prepared for

[her] attorney.”   (ECF No. 73, Ex. 1 ¶ 13.)   Based on the

foregoing facts, the court finds that Ms. Innes’ disclosure of

the Document to her employer, ICBL, did not amount to a

“voluntary disclosure” resulting in intentional waiver of her

attorney-client privilege over that Document.    Local 851 of

Int'l Bhd. of Teamsters v. Kuehne & Nagel Air Freight, Inc., 36

F. Supp. 2d 127, 129-30 (E.D.N.Y. 1998) (citations omitted).

          Having found that Ms. Innes did not intentionally

waive the attorney-client privilege with respect to the

                                57
Document, the court now considers whether her inadvertent

disclosure of the Document nevertheless resulted in waiver of

the attorney-client privilege in regard to the Document.    Where

“the disclosure was inadvertent, the attorney-client privilege

will not be waived unless the producing party’s conduct was ‘so

careless as to suggest that it was not concerned with the

protection of the asserted privilege.’”   Prescient Partners,

L.P. v. Fieldcrest Cannon, Inc., No. 96-CV-7590(DAB)(JCF), 1997

WL 736726, at *4 (S.D.N.Y. Nov. 26, 1997).

          The standard test for waiver through inadvertent

disclosure was discussed in Lois Sportswear, U.S.A., Inc. v.

Levi Strauss & Company, 104 F.R.D. 103, 105 (S.D.N.Y. 1985).

Under that test, a court must consider: (1) the reasonableness

of the precautions taken to prevent inadvertent disclosure; (2)

the time taken to rectify the error; (3) the scope of the

discovery and the extent of the disclosure; and (4) overarching

issues of fairness.    See id.; see also Prescient Partners, L.P.,

1997 WL 736726, at *5-7.    Most courts in the Second Circuit have

adopted a “flexible, ‘middle of the road approach’” to

inadvertent waiver, which provides that “inadvertent waiver will

not waive the privilege unless the conduct of the producing

party or its counsel evinced such extreme carelessness as to

suggest that it was not concerned with the protection of the

asserted privilege.”   United States v. Gangi, 1 F. Supp. 2d 256,

                                 58
264 (S.D.N.Y. 1998); see also In re Grand Jury Proceedings, 219

F.3d 175, 183 (2d Cir. 2000) (“[W]hen waiver occurs as a result

of inadvertent document disclosure, courts have limited the

scope of that waiver based on the circumstances involved and

overall fairness.”) (citing Gangi, 1 F. Supp. 2d 256, 264

(S.D.N.Y. 1998)).

          With respect to the first factor, courts have found

that a “disclosing party’s failure to include a legend or other

notation identifying the document as an attorney-client

communication . . . weighs toward a finding of waiver.”   LaSalle

Bank Nat’l Ass’n v. Merrill Lynch Mortg. Lending, No. 04-CV-5452

(PKL), 2007 WL 2324292, at *4 (S.D.N.Y. Aug. 13, 2007)

(citations omitted); Atronic Int’l, GmBH v. SAI Semispecialists

of Am., Inc., 232 F.R.D. 160, 164 (E.D.N.Y. 2005) (failure to

label documents “confidential” or “privileged” contributed

toward a finding of waiver); Estiverne v. Goodwine, No. 06-CV-

6617 (NG), 2009 WL 10706260, at *3 (E.D.N.Y. Oct. 19, 2009)

(failure to identify a procedure to keep privileged documents

separate from non-confidential documents weighs toward finding

of waiver); Local 851 of Int'l Bhd. of Teamsters, 36 F. Supp. 2d

at 132 (E.D.N.Y. 1998) (same).   A disclosing party’s attempt to

delete the privileged communications from her work-issued

devices has been found to be a reasonable precaution to prevent

inadvertent disclosure.   Curto v. Med. World. Commc’ns, Inc.,

                                 59
No. 03-CV-6327 (DRH)(MLO), 2006 WL 1318387, at *3 (E.D.N.Y. May

15, 2006).   The fact that Ms. Innes did not label her Document

as “confidential” or “privileged,” and did not delete the

Document stored on the Device, are among the strongest arguments

for a finding of waiver.   Other relevant facts point the other

way.   As Ms. Innes’s counsel notes, Ms. Innes took reasonable

precautions to keep the Document confidential: she prepared the

Document while out of office, saved the Document to the Device’s

local hard drive, to which ICBL did not have access, and emailed

the Document using her private Gmail account, to which ICBL

likewise did not have access.

           The government asserts that the fact that Ms. Innes

sent the Document using her personal email account is “not

before the Court” because the Document recovered from her tablet

is “not an e-mail that the defendant sent through her personal

e-mail account[.]”   (ECF No. 75, Privilege Reply 4.)   Though

acknowledging the merits of the government’s position, the court

finds that Ms. Innes’s sending of the Document through her

personal email account indicates that she intended to keep, and

took a reasonable precaution to keep, the Document confidential.

To be sure, the Curto decision explicitly found that an

employee’s sending of privileged communications, using a

personal email account, which did not go through the employer’s

servers, was a reasonable precaution.   Curto, No. 03-CV-6327

                                60
(DRH)(MLO), 2006 WL 1318387, at *3 (E.D.N.Y. May 15, 2006).

Though Ms. Innes took certain reasonable precautions, she failed

to take an obvious and critical precaution when she allegedly

“forgot” to remove the privileged Document before returning the

Device to KPMG.   Thus, the first factor weighs in the

government’s favor.

            With respect to the second factor, “[i]nordinate delay

in claiming the privilege can prejudice the adversary and may be

deemed waiver.”   Local 851 of Int'l Bhd. of Teamsters, 36 F.

Supp. 2d at 133 (E.D.N.Y. 1998) (citation omitted).    In one

case, the New York federal court found that defendant had

satisfied the second Lois Sportswear factor where he requested

the document’s return one day after being made aware of its

inadvertent disclosure.    Id. (citing Gangi, 1 F. Supp. 2d at 266

(finding second factor satisfied where government sought relief

from the court the following day upon learning that privileged

information was disclosed).    Here, as noted above, when Ms.

Innes allegedly learned of the inadvertent disclosure of the

Document during the December 2016 Interview, Mr. Khan asserted

attorney-client privilege over the Document, and Ms. Innes was

allegedly instructed to not answer any questions regarding the

Document.   (ECF No. 73, Privilege Opp. 8; ECF No. 73, Ex. 1,

Innes Decl. ¶ 14.)    Applying the second factor of the Lois

Sportswear test, the court finds that Ms. Innes, through her

                                 61
counsel, promptly took steps to rectify the error, so this

factor weighs in Ms. Innes’s favor.

           With respect to the third Lois Sportswear factor,

courts look to whether the overall volume of documents produced

was substantial compared to the inadvertent disclosure.

“Extraordinary” circumstances, such as “expedited discovery or

massive document production . . . would lessen the significance

of the inadvertent disclosure.”    Estiverne, 2009 WL 10706260, at

*5.   If the disclosing party produced “a number of additional

documents” concerning the supposedly privileged subject matter,

the court may find that the inadvertent disclosure was not “an

isolated inadvertent error” and instead, fault the protective

measures or steps taken by the disclosing party to prevent such

disclosure.   Id.   Here, as discussed above, the record before

the court establishes that, on at least four separate occasions,

Ms. Innes’s employer urgently requested that she return her

company-issued devices; specifically, between October 23, 2016

and October 26, 2016, Ms. Innes’s employer emailed her four

times requesting that she drop off her company-issued devices

with the company.   (ECF No. 54, Exs. D and E.)   Ms. Innes

informed her employer that she was out of the country and would

return the devices as soon as she returned.    (ECF No. 54, Ex.

D.)   Ms. Innes delivered the company-issued laptop and cell

phone to KPMG, the day after her return to Barbados, on October

                                  62
26, 2016.    (ECF No. 54, Ex. E.)      Soon after delivering the

laptop and cell phone, Ms. Innes informed her employer that she

“just realized” that she also had a company-issued tablet (i.e.

the Device), and the employer pressed her to return the Device

as well.    (ECF No. 54, Ex. E.)     As far as the court is aware,

the confidential attorney-client privileged Document was the

only such document stored on Ms. Innes’s company-issued devices.

            The court is not aware of other facts that would

further shed light on how the third Lois Sportswear factor

should apply here, since neither the government nor Ms. Innes’s

counsel have informed the court of the total number of documents

and data retrieved from Ms. Innes’s company-issued devices. 8            The

court observes that this is not a case in which an outside law

firm handles the collection, review, and production of a large

quantity of custodians’ computer files, resulting in a small

number of privileged documents slipping through the cracks and

into the hands of the opposing party.         In the instant case, Ms.

Innes created the Document, which was intended to be kept

confidential, and two weeks later, as soon as she was physically

able to comply with her employer’s directive, she personally,

yet inadvertently and mistakenly, delivered the Device



8 Ms. Innes’s counsel asserts that Ms. Innes’s device likely contained

“hundreds if not thousands of separate documents, only one of which was a
three-page attorney-client privileged communication.” (ECF No. 73, Privilege
Opp. 8.)

                                     63
containing the Document to a third party.    Although the extent

of the disclosure was small, Ms. Innes’s lapse was quite

significant and difficult to excuse.    Accordingly, the court

finds that this factor weighs in favor of the government.

            With respect to the fourth Lois Sportswear factor, the

court must consider whether unfairness would result to either

party from the court’s ruling.    For example, if the government

has “already relied on the contents” of the privileged document

in shaping its litigation strategy, or if information contained

in the privileged document “is vital to the factual claims” in

the case, that consideration would weigh in the government’s

favor.    LaSalle Bank, 2007 WL 2324292, at *6; Atronic, 232

F.R.D. at 166.    Courts in the Second Circuit are generally

reluctant to find inadvertent waiver and are willing to limit

the scope of any waiver, where “the disclosure occurred early in

the proceedings, was made to opposing counsel rather than to the

court, and was not demonstrably prejudicial to [the] other

party.”    In re Grand Jury Proceedings, 219 F.3d 175, 183 (2d

Cir. 2000); Gangi, 1. F. Supp. 2d at 264 (S.D.N.Y. 1998).      The

court is also mindful that “clients should be encouraged to

provide full disclosure to their attorneys without fear that

their disclosure will be invaded[.]”    See Curto, No. 03-CV-6327

(DRH)(MLO), 2006 WL 1318387, at *3; see also In re Grand Jury

Investigation, 399 F.3d 527, 531-32 (2d Cir. 2005).

                                 64
          Here, Ms. Innes’s counsel asserts that “[w]aivers of

the attorney-client privilege should not be found based on a

simple mistake, especially in a criminal case where a

defendant’s liberty is at stake and the privileged document is

her description of events prepared for her attorney at her

attorney’s specific request.”    (ECF No. 73, Privilege Opp. 3.)

The court agrees.   Because the government has not established

that it will be prejudiced if the Document is found to be

protected by the attorney-client privilege, and because

prejudice to Ms. Innes’s defense will result should the court

find waiver, the court finds that the fourth Lois Sportswear

factor weighs strongly in favor of Ms. Innes.

          Having applied the four factors outlined above, the

court concludes that Ms. Innes and her counsel did not evince

such “extreme carelessness” as to suggest that they were not

concerned with the protection of the attorney-client privilege

with respect to the Document at issue.   United States v. Gangi,

1 F. Supp. 2d 256, 264 (S.D.N.Y. 1998); see also In re Grand

Jury Proceedings, 219 F.3d 175, 183 (2d Cir. 2000).   The court

finds that the Document was and remains protected by the

attorney-client privilege; further, the court finds that Ms.

Innes’s inadvertent disclosure of the Document has not waived

the attorney-client privilege.   For the reasons discussed above,



                                 65
the court respectfully denies the government’s seventh motion in

limine.

  H. Motion to Admit Evidence Regarding Two 7,000 Barbadian
     Dollar “Donations”

          The government’s eighth motion in limine, which was

styled as a “supplemental” motion in limine, requests that the

court admit evidence concerning two 7,000 Barbadian dollar

“donations,” on January 14, 2015 and February 11, 2015, which

ICBL allegedly made to Mr. Inniss, as direct evidence of the

crimes charged or under Rule 404(b).    (ECF No. 56, Supplement to

Government’s First Motion in Limine.)   The government proffers

“the same reasons described in [its] original motion” in limine,

which concerned Mr. Inniss’s request for a purported 4,000

Barbadian dollar “donation” in December 2015, as grounds for the

court to admit evidence of these two 7,000 Barbadian dollar

“donations” that ICBL also allegedly made to the Corporation on

January 14, 2015 and February 11, 2015.   (Id. at 2.)

          In its opposition, defense counsel explained that it

had not objected to the government’s first motion in limine

regarding the 4,000 Barbadian dollar “donation” because “it

would seem that evidence [that Mr. Inniss] requested a bribe, on

any date, during the time period set forth in the indictment,

would be probative of the existence of the conduct alleged in

the indictment. . . .”   (ECF No. 64, Response in Opposition re


                                66
First Motion in Limine (Supplemental Letter Dated September 3,

2019) 1 (emphasis added).)     By contrast, defense counsel argues

that the government’s request to admit the two additional

payments in the amount of 7,000 Barbadian dollars each, “fall

well outside of the August 2015 to April 2016 time period of the

money laundering conspiracy which is charged in Count One of the

superseding indictment.”     (Id.)    Thus, defense counsel asserts

that this evidence “is not properly admissible as direct

evidence, because it has no evidentiary nexus or relationship to

the actual conspiracy charged, and can only serve to confuse or

mislead the jury.”   (Id.)    Furthermore, defense counsel argues

that the court should also decline to admit such evidence under

Rule 404(b) because “this evidence is more properly reserved for

rebuttal evidence, depending upon the issues of law and/or

factual assertions to be raised by Donville Inniss at trial.”

(Id.)

          In its reply, the government cites United States v.

Reed in arguing that the two purported “donations” should be

admitted as direct evidence.     (ECF No. 71, Letter Reply in

Support of Supplemental Motion in Limine.)      In Reed, the

district court had ruled that evidence of defendant’s criminal

conduct from approximately two years prior to the date of the

charged criminal conspiracy, was admissible as direct evidence

because “it is intertwined with the evidence regarding the

                                     67
charged offense” and comprised “background” evidence of

defendant’s relationship with a co-conspirator.   United States

v. Reed, no. 13-cr-1818, 2013 WL 6906827, at *15 (Appellant Br.)

(2d Cir. Dec. 26, 2013).   The Second Circuit affirmed, stating

that evidence “relating to the time period before the charged

conspiracy [is] admissible [when] it ‘arose out of the same

transaction or series of transactions as the charged offense, .

. . is inextricably intertwined with the evidence regarding the

charged offense, or . . . is necessary to complete the story of

the crime on trial.”   United States v. Reed, 576 F. App’x 60, 61

(2d Cir. 2014) (quoting Carboni, 204 F.3d at 44).)

          Here, the court finds that the two purported

“donations,” dated January 14, 2015 and February 11, 2015,

“arose out of the same series of transactions as the charged

offense,” were allegedly “made . . . at around the time that co-

defendant Ingrid Innes was seeking assistance from [Mr. Inniss]

in connection with government affairs in Barbados,” and were

made to the Corporation, which defendant allegedly controlled,

and which also received the 4,000 Barbadian dollar “donation” in

December 2015.   (ECF No. 71, Letter Reply in Support of

Supplemental Motion in Limine 1-2.)   Accordingly, the court

finds that evidence regarding the two purported “donations”

allegedly made to the Corporation from ICBL, in January and

February 2015, is intertwined with evidence of, and comprises

                                68
direct evidence of, the charged conspiracy, and thus is

admissible as direct evidence of the money laundering conspiracy

charged in Count One of the Indictment.

          Even if the two purported “donations” “were not

inextricably intertwined, the district court [has] the

discretion to admit them as background to the conspiracy,

helping the jury understand how the illegal relationship among

the participants developed, and how [defendant’s] role in the

conspiracy evolved[.]”   See United States v. Escalera, 536 F.

App’x 27, 32 (2d Cir. 2013); see also United States v. Edwards,

723 F. App’x 48, 50 (2d Cir. 2018) (evidence of uncharged

conduct admissible to show defendant’s “relationship with some

of his co-conspirators” and was “necessary to complete the story

of the crime on trial”).

          For the foregoing reasons, the court grants the

government’s eighth motion in limine to admit evidence of two

purported “donations” from ICBL to the Corporation in January

and February 2015.

                            CONCLUSION

          As set forth above, the court grants: (i) the

government’s first motion in limine to admit evidence regarding

Mr. Inniss’s solicitation of an alleged bribe from ICBL in

December 2015, ICBL’s payment of the alleged bribe, and the

subsequent transfer of $6,500 from an account at First Caribbean

                                69
International Bank (Barbados) Limited to Mr. Inniss’s personal

bank account in Florida; (ii) the government’s second motion in

limine to preclude defendant from introducing evidence

concerning either the activities, or inaction, of Barbadian law

enforcement against Mr. Inniss; (iii) the government’s third

motion in limine to preclude any evidence that ICBL has paid

bribes to other individuals, or argument that bribery may have

been commonplace or part of industry practice in Barbados; (iv)

the government’s fourth motion in limine to preclude evidence or

argument concerning Mr. Inniss’s prior commission of “good acts”

or non-commission of other bad acts; (v) the government’s sixth

motion in limine to admit evidence concerning Mr. Inniss’s

$75,000 debt obligation, including supporting documentation and

communications with the Individual; and (vi) the government’s

eighth motion in limine to admit evidence regarding two

purported “donations” made to the Corporation by ICBL in January

and February 2015.

          The court denies the government’s seventh motion in

limine and finds that the Document is protected by the attorney-

client privilege and that Ms. Innes has not waived the attorney-

client privilege with respect to the Document.   Thus, the

government should take reasonable steps to promptly remove

and/or destroy the Document and any copies thereof currently in



                               70
its possession and is not permitted to use the Document in its

prosecution of this case.

          As noted above, the court grants in part and denies in

part the government’s fifth motion in limine.

          Lastly, as noted in footnote one, the court directs

Ms. Innes to file her unredacted declaration on ECF by 5:00 p.m

on December 23, 2019.   (ECF No. 73, Ex. 1.)

SO ORDERED.

Dated: December 20, 2019
       Brooklyn, New York


                                     _______    /s/______
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                71
